Per Curiam.

We are of opinion that the power of the referees expired with the time limited in the rule;(a) and that the conduct of the two referees was irregular, in not meeting with the other, to deliberate together, or giving him notice and an opportunity so to do. His assistance might have changed their opinion, and produced a .different result.(b)
Let the report be set aside for irregularity, with costs.
Rule granted.

а) Gra. Prac. 2d e3. 575 ; even where no time is limited, as is generally the case if the referees delay unreasonably, the court will compel them to report ; 2 R. S. 484, § 47 ; and for that purpose will grant a rule, requiring them to report or show cause why an attachment should not issue against them. Stafford v. Hesketh, 1 Wend. 71.


 All the referees, must meet together t,o do any act. Harris v. Norton, 7 Wend. 534. 2 R. S. 384, § 46. Gra. Prac. 2d ed. 572, 573, 574.